Citation Nr: 1000047	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-06 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral eye 
disability. 

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities. 

3.  Entitlement to service connection for diabetes mellitus. 

4.  Entitlement to service connection for lumbar spine 
stenosis with radiculopathy and low back pain claimed as a 
back injury. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2006, the Veteran submitted a substantive appeal 
to the Board via VA Form 9, requesting to testify at the 
local RO office before a Veterans Law Judge.  See 38 C.F.R. 
§ 20.700 (2009).

The RO scheduled the Veteran for a February 2009 hearing, 
however, in late February 2009, the Veteran requested to 
reschedule his hearing for a later date due to car trouble.  
The RO rescheduled the Veteran for an early June 2009 
hearing; however, in early May 2009, the Veteran requested to 
reschedule his hearing for a later date due to his car 
trouble.  

Notations made by the RO dated June 2009 indicate that the 
Veteran's May 2009 request to reschedule his hearing is the 
second request to reschedule based upon car trouble.  In this 
regard, the Veterans Law Judge indicated that the Veteran 
should be rescheduled one additional time for a hearing 
before the Board.  The RO certified the Veteran's claim to 
the Board before he was rescheduled for his requested 
hearing.  Due process considerations mandate that the Board 
may not proceed with review of the claim on appeal without 
affording the claimant an opportunity for the requested 
hearing.  Therefore, a remand is required for the scheduling 
of a travel board hearing.  See 38 U.S.C.A. § 7107(b) (West 
2002); 38 C.F.R. § 20.700(a). 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board 
hearing at the RO, in accordance with the 
procedures set forth at 38 C.F.R. 
§ 20.700(a), 20.704(a).  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


